Citation Nr: 0922437	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  08-01 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for spondylolisthesis of 
L5-S1 and small disc herniation of the T11-T12 (low back 
condition).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth M. Pesin, Law Clerk






INTRODUCTION

The Veteran served on active duty from September 1943 to 
March 1946, and from October 1950 to December 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2007 rating decision of a Department of 
Veterans Appeals (VA) Regional Office (RO) that denied 
service connection for a low back condition.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The competent medical evidence, overall, does not show that 
the Veteran incurred or aggravated a low back condition 
during active duty, nor may it be so presumed.


CONCLUSION OF LAW

Service connection for low back condition is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  


Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in May 2007 that fully addressed 
all necessary notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, April 2008 
correspondence provided Dingess notice.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  

The Veteran was not afforded a VA examination.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no evidence of a low back condition 
until 1977, more than two decades after service, and no 
competent medical evidence linking this condition to service.  
In this regard, the Veteran's own statement that he has 
experienced symptoms since service is not competent evidence 
linking the claimed conditions to service.  As discussed in 
more detail below, as a layperson the Veteran is not 
competent to state that his current symptoms were caused by 
inservice injury, of which the Veteran did not complain for 
more than 26 years, nor did he receive any treatment for it.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, the 
information and competent medical evidence of record, as set 
forth and analyzed below, contains sufficient competent 
medical evidence to decide the claim.  38 C.F.R. § 
3.159(c)(4); McLendon, supra; see also Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003) (there must be some evidence of a 
causal connection between the alleged disability and the 
Veteran's military service to trigger VA's obligation to 
secure a medical opinion pursuant to 38 U.S.C.A. § 5103A(d)).

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the Veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

The Board notes that certain chronic diseases, such as 
arthritis, may be presumed to have been incurred during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

The Veteran contends that he incurred his current low back 
condition because he carried weight in rock sack and pulled 
his back while in service.  He asserts that he has had 
symptoms of a low back condition ever since service.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for a low back 
condition.

The Veteran's service treatment records show that the Veteran 
complained of dull ache in his back in December 1950.  In 
January 1952, he again complained of pain in both lumbar 
regions.  However, no diagnosis of any chronic back 
disability was provided.  Indeed, the Veteran's spine was 
found to be within normal limits on separation and there were 
only two recorded complaints during a total of four-year 
period of service.  Therefore, the Board finds that the low 
back complaints noted in service appear to have been acute 
and transitory in nature and resolved by the time of 
separation from service.  

There are no medical records submitted by the Veteran or 
otherwise developed by VA, which show a compensable low back 
condition within one year of active duty.  Thus, presumptive 
service connection is not warranted for a low back condition.  
38 C.F.R. §§ 3.307, 3.309.

The claims file reveals that the Veteran has extensive VA 
medical records dating back to the 1950s.  Much of this 
evidence concerns evaluation and treatment for the Veteran's 
service-connected neophrolithiasis; very little of this 
voluminous evidence concerns the low back.  The Board notes 
that the Veteran underwent a VA examination in October 1958, 
but there were no complaints or diagnosis of any low back 
disorders noted.  The earliest post-service indication of a 
low back disorder dates to May 1977 VA examination report, 
which showed spondylosis of L5-S1 with Grade I 
sponsylolisthesis.  The space between L5 and S1 was noted as 
narrowed.  A June 1977 treatment note indicates that the 
Veteran had moderate lumbo-paravertebral muscles spasm, but 
there was no limitation of motion.  The Board finds it 
significant that the first documentary evidence of a low back 
condition for more than two decades after the Veteran's 
separation from active duty service, which is negative 
evidence that weighs against the Veteran's claim.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In other words, 
the time that elapsed between service and the beginning of 
treatment fail to show a continuity of symptomatology upon 
which to support a grant of service connection.  

The next available complaints of a low back condition date to 
VA treatment records from March 2006 to June 2007.  These 
records show a diagnosis and treatment for a low back 
condition.  

A March 2006 VA medical report shows the Veteran underwent an 
MRI of the lumbar spine.  The examiner stated that the 
Veteran's low back pain began to exacerbate a month prior to 
the MRI and that his back condition was not associated with 
any traumatic event.  On examination, the Veteran had left 
lumbar spasms associated with limitation in range of motion 
especially upon extension.  The neurological examination 
revealed decreased sensation following left L4-L5-S1 
dermatomes that could correlate with sensory radiculopathy.  
The diagnosis was grade 2 sponsylolisthesis at L5-S1 with 
spondylosis and small disc protrusion at T11-T12.  

The VA treatment records show that the Veteran continued to 
undergo physical therapy.  In a November 2006 VA treatment 
note, the physician stated that the Veteran complained of 
back pain that, according to the Veteran, resulted from a 
fall in Korea.  The Veteran stated that he had mild back 
discomfort on and off until 2006, when the pain markedly 
increased.  The physician did not specifically link the 
Veteran's current low back condition to any incident in 
service.

Upon review of the medical evidence of record, there is 
simply no competent medical evidence linking the Veteran's 
current low back disorder - first shown in 1977, more than 25 
years after separation - to his claimed in-service injury.  
Indeed, the relevant medical evidence of records indicates 
that the current low back pathology was not associated with 
any traumatic event.  

With respect to the Veteran's contentions that he has 
experienced a low back disorder ever since service, lay 
testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

Nevertheless, to the extent that the Veteran is able to 
observe continuity of symptoms since service, his opinions 
are outweighed by the lack of objective medical evidence of 
the claimed conditions for many years after separation, and 
the lack of probative medical evidence linking his current 
low back disorder to service.  

Indeed, with respect to the Veteran's own contentions that 
his current low back condition is due to his inservice 
injury, a layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu, supra (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  The 
record before the Board is negative for any competent medical 
opinion linking the Veteran's current a low back condition to 
his active duty or any injury during active duty.  

In sum, the medical evidence demonstrates that the Veteran is 
not entitled to service connection for a low back condition.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a low back disorder is denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


